Citation Nr: 0736415	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  06-07 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for an acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Providence, Rhode Island, Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2007, 
the Board granted the veteran's motion to advance his case on 
the Board's docket.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).

The veteran has submitted statements regarding in-service 
head injuries.  He was sent a March 2005 letter which 
included notification regarding a claim for service 
connection for skull fracture; however, the claims folder 
does not reflect any further action regarding this claim.  As 
this claim has been neither procedurally prepared nor 
certified for appellate review.


FINDINGS OF FACT

1.  Service connection for depression and post-traumatic 
stress disorder (PTSD) were denied in a September 2002 rating 
decision.  It was held that depression was unrelated to 
service and that PTSD was not diagnosed.  The veteran was 
notified of this decision.  He filed a timely notice of 
disagreement; a statement of the case was issued in June 
2004; however, the VA did not receive a timely substantive 
appeal.  Appellant later indicated he was cancelling that 
appeal.  The September 2002 rating is final. 

2.  The evidence added to the record since the last final 
denial is cumulative and redundant and does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection.




CONCLUSIONS OF LAW

1.  A September 2002 rating decision denying the veteran's 
claims for entitlement to service connection for depression 
and post-traumatic stress disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302, 20.1103 
(2007).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disorder has not been received since the last 
final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  Accordingly, VA must both notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
those element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In other words, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The basis for the denial in the prior decision can be 
ascertained from the face of that decision.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2005 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate a claim for 
service connection and for reopening previously denied 
claims, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  This letter 
provided the veteran with the definition of new and material 
evidence, and also of the bases for the previous denials for 
service connection for depression and PTSD.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The March 2005 notification letter did not 
include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below new and material evidence has not been received to 
reopen the veteran's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the veteran was 
given notice as to degrees of disability and effective dates 
in a March 2006 letter, sent the same month the Court decided 
Dingess/Hartman.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, hearing transcripts, statements from 
the veteran and his wife, and service medical records.  There 
is no indication that any other treatment records exist that 
should be requested, or that any available pertinent evidence 
has not been received.  The Board notes that the veteran has 
identified records from a Naval Hospital that may be relevant 
to his claim; however, a request for those records resulted 
in a response from the National Personnel Records Center that 
no clinical records were located.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.  The 
credibility of this evidence is assumed for the purposes of 
reopening.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).

The veteran contends that he has an acquired psychiatric 
disorder as a result of his active military service.  He has 
specifically stated that he has depression and PTSD because 
of his wartime service.  

Service connection for depression and PTSD were denied by the 
RO in a September 2002 rating decision.  It was held 
depression was first shown years post-service, and that PTSD 
was not diagnosed.  The veteran filed a notice of 
disagreement with this decision and was afforded a VA 
psychiatric examination.  A statement of the case was then 
issued in June 2004, which considered the recent VA 
examination as well as the other evidence of record.  Later 
in June 2004, the veteran submitted a statement withdrawing 
his appeal.  In a June 2005 statement in lieu of VA Form 646 
(for a different issue), the veteran's representative stated 
that the veteran withdrew his appeal in June 2004; however, 
he wished to continue that appeal.  The representative asked 
that the June 2005 statement be considered a VA Form 9 for 
the purposes of substantiating the veteran's appeal to the 
denial of service connection for depression and PTSD.  Even 
if VA was to accept this statement as a VA Form 9, it would 
not be timely received; therefore, the veteran did not timely 
perfect an appeal.  See 38 C.F.R. § 20.302(b) (time limit for 
filing VA Form 9 is 60 days from the date that the AOJ mails 
the Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later).  Thus, because VA did not 
receive a timely substantive appeal after the veteran was 
issued the June 2004 statement of the case, the September 
2002 rating decision has become final.  See 38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302, 20.1103.  

At the time of the last final denial, the relevant evidence 
of record consisted of the veteran's service medical records, 
statements by the veteran and his wife, PTSD and military 
questionnaires completed by the veteran, VA treatment 
records, and VA examination reports.  The VA treatment 
reports showed diagnoses of sleep disorder, age related 
cognitive decline, anxiety disorder (not otherwise 
specified), depression, rule out PTSD, rule out generalized 
anxiety disorder, and rule out major depressive disorder.  
The Board notes that a "rule out" diagnosis is not a 
diagnosis of the disorder.  A May 2002 VA examination report 
showed a history of depression.  A May 2004 VA examination 
report shows a diagnosis of depressive disorder not otherwise 
specified, and the examiner's opinions that the veteran did 
not display symptoms indicative of PTSD and that the 
veteran's mental disorder is not as likely as not the direct 
result of his military service.  The questionnaires contain 
information about the veteran's military unit and claimed 
PTSD stressors.  Service medical records showed no treatment 
or diagnosis related to a psychiatric disorder, and a 
February 1946 separation examination report showed a 
psychiatric diagnosis of "normal."  

The Board has reviewed the evidence received since the last 
final denial and finds that none of it is new and material 
evidence.  At the time of the last final denial there was 
evidence of a current psychiatric disability, but, as 
determined by the RO, a lack of competent evidence of a nexus 
between a current psychiatric disability and service, and a 
lack of competent evidence of any psychiatric disorder that 
occurred in service.  Regarding PTSD, the claim was denied as 
there was no diagnosis of PTSD meeting all diagnostic 
criteria as stated in the Diagnostic and Statistical Manual 
of Mental Disorders.  In making these determinations, service 
medical records were reviewed as were post-service clinical 
data.  

The additional evidence received consists of statements by 
the veteran and his wife, VA treatment reports, and private 
medical records.  The VA and private medical records do not 
relate to the etiology of any psychiatric disorder nor do 
they show in-service psychiatric disorder or a diagnosis of 
PTSD.  The Board notes that it has considered statements by 
the veteran and his wife submitted after the case was 
certified by the Board.  There is no waiver of AOJ 
jurisdiction of record for these statements, and the Board 
finds that one is not needed as these statements are 
essentially redundant of previously submitted statements. 

While the veteran and his wife have alleged that the veteran 
has a current psychiatric disability which is a result of his 
service, such argument had been made at the time of the last 
final denial and thus it is cumulative and redundant of the 
evidence that was of record at the time of the last final 
denial.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Regardless of the duplicative nature of the current 
assertions, their statements would not be competent to reopen 
the claim for service connection for an acquired psychiatric 
disorder, as that requires a medical opinion.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).

While some of this evidence is new as it was not previously 
on file, it is not material.  This is all cumulative and 
redundant of evidence of record at the time the last final 
denial and cannot constitute new and material evidence.  See 
38 C.F.R. § 3.156(a).  None of the evidence received since 
the last final denial cures the defect of the lack of 
competent evidence of a nexus between a current psychiatric 
disability and service, or the defect of a lack of competent 
evidence of an in-service psychiatric disorder, or the defect 
of a lack of a diagnosis of PTSD.  Thus, the evidence 
received cannot constitute new and material evidence.  See 
Cox v. Brown, 5 Vet. App. 95, 99 (1993).

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the last 
final denial is cumulative and redundant of evidence of 
record at the time of the last final denial and does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a).  Accordingly, the application to 
reopen such claim is denied.



	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence not having been received, the 
veteran's application to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


